El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Este es nn caso de daños y perjuicios. A la apelante, Tbe Porto Eico Railway, Light & Power Company, se le imputó negligencia que ocasionó la muerte de Fernando Orta Jurado, hijo del demandante. La causa principal de la imputación de negligencia fue que dicha compañía tenía *744nn servicio público de alambres eléctricos en Caguas, que conducían una corriente de alta tensión, a saber, unos 4,400 voltios; que estos alambres no estaban debidamente aisla-dos o de alguna otra manera protegidos para evitar que se cayeran; que mientras dicho niño, que tenía unos 13 años de edad, iba por las calles de Caguas, uno de los alambres se rompió, cayó a la calle y envolvió a dicho niño, causán-dole una intensa conmoción en su cuerpo y lanzándolo final-mente contra la pared de una casa, fracturándole su cráneo y causándole en esta forma una muerte inmediata.
La Corte de Distrito de San Juan llegó a la conclusión de que no hubo prueba de que el niño se hubiera caído de un tejado, como se alegaba en la contestación de la deman-dada; que la muerte de Fernando Orta no podía explicarse en otra forma sino como el resultado de la conmoción eléctrica recibida por su cuerpo debido a la corriente eléc-trica que conducían los alambres que cayeron a la calle en el momento en que él pasaba, los cuales alambres al mismo tiempo lo derribaron o lo hicieron caer al suelo, causándole la fractura de la base del cráneo, la cual también pudo ha-ber sido la causa de su muerte.
 La apelante trata de demostrar que hubo una in-congruencia entre la demanda y la prueba y que la senten-cia no se ajustaba ni a una ni a otra. La apelante descansa en la bien establecida teoría de que si un demandante alega un fundamento de negligencia está obligado por esa alega-ción y no puede obtener sentencia por otro fundamento o por algún fundamento general de negligencia cuando su demanda demuestra que descansa en un fundamento espe-cífico. La apelante hace grandes esfuerzos para indicarnos que algunos de los testigos que declararon como peritos aventuraron la teoría de que los alambres eléctricos habían levantado el cuerpo del niño a unos 30 ó 40 pies de altura, y que, por consiguiente, cayó y se fracturó el cráneo.
Puede admitirse que la autopsia, tomada en relación con las declaraciones de algunos de los peritos, en verdad ten-*745dio a demostrar que la muerte de este niño no fné cansada instantáneamente por la conmoción sino qne lo fné al cho-car sn cabeza contra algún objeto mny dnro, cualquiera qne fnera. Hubo prueba de qne la corriente de 4,400 vol-tios de haber tocado directamente el cuerpo del niño, le hubiera producido la muerte instantánea. Sin embargo, la prueba tendió a demostrar que él vivió y respiró por unos minutos después del accidente, y esa misma prueba tendió a demostrar que aún una corriente de alta tensión no siem-pre produce la muerte instantánea. No creemos que la po-sibilidad de que la muerte de este niño ocurriera como re-sultado de la corriente eléctrica en sí misma quedara ente-ramente excluida. Nó es necesario que invirtamos una gran cantidad de tiempo en determinar si la muerte fué o no directamente causada por la electricidad, pues creemos que la manera exacta en que la muerte fué causada no es de alta importancia en este caso.
La apelante insiste en que no hubo prueba en apoyo de la conclusión de que el niño cayó contra la pared lateral de una casa, según se alega en la demanda, o que su cabeza dió contra el suelo, y que tampoco hubo otra prueba de-terminada para demostrar la forma en que la muerte del niño fué causada. Este no es un caso en que el deman-dante alega una serie de hechos esenciales en su demanda y luego en el juicio descansa en otros distintos. El hecho fué, según quedó establecido por toda la prueba del caso, tanto directa como circunstancial, que la muerte del niño fué causada por la caída del alambre eléctrico. Era rela-tivamente de poca importancia, por lo tanto, si su muerte fué causada por la electricidad directamente, o si por al-guna otra causa que no se explica claramente fué lanzado contra algún objeto duro. La causa eficiente y próxima de este accidente fué la caída del alambre eléctrico que chocó con el niño. Lo que sucediera después de la caída de los alambres puede dejarse enteramente a suposiciones sin des-truir el hecho esencial a que nos hemos referido. No im-*746porta que en la demanda se alegara qne el niño cayó contra la pared y qne esto no se probara. Sostenemos qne ello era nna incongruencia inmaterial. Es de notarse qne la corte no basó sn conclusión en el beclio de qne el niño ca-yera contra la pared, sino qne expresó en términos genera-les todo lo qne era necesario decir, o sea, qne la muerte pudo baber sido producida al chocar la cabeza del niño contra un objeto duro como resultado de la caída del alam-bre eléctrico.
La corte también sostuvo qne constituía negligencia por parte de la compañía el tener alambres de alta tensión en sitios muy poblados sin la debida protección y vigilancia, y qne esta omisión fué la cansa próxima de los daños sufridos por el hijo del demandante. La apelante sostiene qne no se demostró la verdadera negligencia de la compañía demandada y qne la corte al parecer estaba implícitamente aplicando la doctrina de res ipsa loquitur. Sin embargo, con excepción de los casos de Pennsylvania qne cita la apelante, la regla prevaleciente en los Estados Unidos es qne cuando un alambre de alta tensión cae en nna calle pública, cansando daño, la doctrina de res ipsa loquitur es aplicable.
Bajo el título Electricidad, en 20 C. J. página 380, pár. 63, encontramos lo siguiente:
“(2) Res Ipsa Loquitur. La doctrina de res ipsa loquitur en-cuentra aplicación frecuente en los casos sobre electricidad cuando las circunstancias del accidente son tales que crean una presunción o inferencia de negligencia suficiente para destruir el peso que des-cansa originalmente en el demandante y a menudo para hacer re-caer en el demandado el peso de controvertir tal presunción me-diante prueba, pero hablando en términos precisos no tiene el efecto de cambiar el peso de la prueba. El hecho de que el demandado conduzca electricidad a determinado sitio; que la electricidad así empleada pueda escaparse en tal forma que produzca daño; y que un daño debido a la electricidad, de hecho ocurra en un sitio donde la parte que lo sufre tiene derecho a estar, se ha resuelto general-mente que constituye un caso prima facie de negligencia. El hecho *747de que alambres que conduzcan una corriente eléctrica peligrosa se bayan roto o separado de sus postes en la calle o camino y causado daño, se ba resuelto generalmente que crea una presunción de ne-gligencia, aunque bay autoridades que sostienen que la doctrina no es aplicable a tales casos.”
El texto anterior está sostenido por los casos de Rosado v. Ponce Railway Light & Power Co., 18 D.P.R. 632; Edmanson v. Wilmington & Philadelphia Traction Co., 120 Atl. 923; Appalachian Power Co. v. Hale, 113 S. E. 711; Colusa Parrot Mining & Smelting Co. v. Monahan, 162 Fed. 276; Neary v. Georgia Service Co., 27 Ga. App. 238, 107 S. E. 893; Von Treba v. Laclede Gas Light Co., 209 Mo. 648, 108 S. W. 559; O’Leary v. Glens Falls Gas & Electric Light Co., 107 App. Div. 505; Wolpers v. New York & Queens Electric Light & Power Co., 91 App. Div. 424; Smith v. Brooklyn Heights Railroad Co., 82 App. Div. 531; Diller v. Northern California Power Co., 162 Cal. 531; Herbert v. Lake Charles Ice & Water Works Co., 111 La. 522; San Juan Light & Transit Co. v. Requena, 224 U. S. 89.
Aunque en el caso de Rosado v. Ponce Railway Light & Power Co., stipra, no disentimos la jurisprudencia amplia-mente, el mismo es una autoridad en Puerto Bico para la aplicación de la doctrina. Los hechos de aquel caso eran enteramente similares a los del presente caso. La apelante también sostiene que la compañía demandada hizo todo lo necesario para proteger al público de la caída de alambres peligrosos. La prueba, como hemos indicado, demuestra que estos alambres no estaban debidamente aislados. La ape-lante aparentemente descansa en algunas de las manifesta-ciones de los peritos al efecto de que estos alambres gene-ralmente no están protegidos en forma distinta a la en que la apelante en este caso trató de proteger al público o de aislar sus alambres. La tendencia de todas las autoridades es en sentido contrario.
Herbert v. Lake Charles Ice & Water Works Co., supra; Colusa Parrot Mining & Smelting Co. v. Monahan, supra; *7489 Ruling Case Law 1210, 1211, en donde se dice: “Debido a la naturaleza misma de este negocio una compañía eléc-trica que emplea alambres de alta tensión, tiene, indepen-dientemente de cualquier relación contractual, el deber legal Lacia toda persona que en el ejercicio de una ocupación legítima, y estando en un lugar donde tiene el derecho legal de encontrarse, se baile expuesta a venir en contacto con dichos alambres, de vgr que dichos alambres estén de-bidamente colocados con respecto a la seguridad de tales personas y que estén debidamente aislados”; Lewis’s Executors, appellants, v. Bowling Green Gas Light Co., 22 L. R. A. (N. S.) 1169 y la nota detallada; Braun v. Buffalo General Electric Co., 200 N. Y. 484, 94 N. E. 206, 34 L. R. A. (N. S.) 1089 y nota, así como algunos de los otros casos citados previamente en esta opinión.
No encontramos que la apelante cumpliera suficiente-mente con el deber de explicar cómo cayeron estos alam-bres, o de relevarse a sí misma de la presunción legal esta-blecida por la doctrina que hemos mencionado. La ape-lante también asignó como error el que la corte fijara los daños en la suma de $3,000.
 El demandante solicitaba $10,000 por concepto de daños y perjuicios. La demandada y apelante se funda en el caso de González v. San Juan Light & Transit Co., 17 D.P.R. 124, en el que se resolvió que “Solamente los daños que real y verdaderamente se hubieren causado, pueden ser indemnizados en estos casos, y por consiguiente, a fin de que la corte pueda determinar los daños sufridos por el demandante es necesario que se demuestre su verdadera existencia y se prueben los hechos que hayan de servir de base para fijar la cuantía de la indemnización.”
La demandada sostiene que en este caso solamente hubo prueba de que el muchacho estaba ganando algún dinero, y que, por tanto, la concesión de $3,000 era enteramente excesiva. La Corte de Distrito de San Juan en su opinión no trató de expresar las razones que tuvo para conceder *749la suma de $3,000, a no ser manifestando que dicha suma de $3,000 era una indemnización suficiente.
En el caso de González v. San Juan Light & Transit Co., supra, se fijó el artículo 1803 del Código Civil como la fuente primordial de una acción de daños y perjuicios, como sigue:
“SI que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado.”
Y entonces la corte continuó expresándose así:
“De modo que la reclamación de la demandante en el presente caso, se baila al amparo de este precepto legal que le reconoce el derecho de que se le repare por la demandada el daño causado a ella, por la muerte de su hijo, si dicha muerte fué causada por algún acto u omisión de dicha compañía en que intervino culpa o negligencia.
“Este es nuestro derecho substantivo en materia de indemniza-ción de daños y perjuicios, y de acuerdo con sus disposiciones, se-gún se interpretan por la jurisprudencia vigente, es que deben los tribunales resolver las cuestiones que se les sometan para su resolu-ción; y por tanto, la demandante tiene derecho, en casos en que intervenga culpa o negligencia por parte de la compañía demandada, a recobrar de ésta, los daños y perjuicios que realmente le hayan sido causados, cualesquiera que fueren.”
En el caso de Arreche et al. v. Porto Rico Railway, Light & Power Co., 31 D.P.R. 445, también resolvimos que el artículo 1803 del Código Civil es la fuente primordial por la cual un demandante puede hacer a un demandado res-ponsable de la muerte de otra persona. Entonces citamos los artículos 60 y 61 del Código de Enjuiciamiento Civil1 *750como qüe eran la última expresión de la Legislatura con respecto a acciones por la muerte de una persona; sin embargo, en el caso de Arreche considerábamos específica-mente quién tenía derecho a entablar la demanda. Citamos el tomo 17 de C. J., 1262, al efecto de que los artículos 60 y 61 eran la última expresión respecto a las personas que tenían derecho a entablar una acción por la muerte de otra.
En el caso de Maldonado v. Porto Rico Drug Co., 31 D.P.R. 747, concedimos indemnización por daños y perjuicios, incluyendo el sufrimiento mental causado al padre del niño muerto. Algunas dudas han surgido sobre nuestra deci-sión en este caso con motivo de las varias decisiones de la Corte Suprema de los Estados Unidos y de la decisión de la Corte de Circuito de Apelaciones para el Primer Circuito en el caso de American Railroad Co. of P. R. v. Santiago, 9 Fed. (2nd) 753.
Hace muchos años que Lord Mansfield dijo que cuando las decisiones de las cortes ponían en duda la interpreta-ción de los estatutos, se hacía bien en examinar de nuevo los mismos, lo que estamos tratando de hacer ahora. Las decisiones de la Corte Suprema de los Estados Unidos a que hemos hecho referencia son principalmente una inter-pretación de la Ley Federal sobre Responsabilidades de Patronos. Esta en sus términos esenciales se supone que sigue la famosa Ley de Lord Campbell. La necesidad de esta ley surgió del hecho de que de acuerdo con el derecho común de Inglaterra no podía obtenerse indemnización por daños y perjuicios por la muerte de una persona. Todas las cortes de los Estados Unidos, con muy pocas excepciones, resolvieron que los nuevos estatutos eran la única fuente de la ley y que tan sólo podían considerarse éstos para determinarse las causas de acción o la indemnización a que. se tenía derecho por los daños causados por la muerte ile-gal de una persona. Sin embargo, en Puerto Rico la causa de acción no tiene su origen en los artículos 60 y 61 del Có-digo de Enjuiciamiento Civil sino en el artículo 1803 del *751Código Civil, que ha sido copiado del artículo 1902 del Có-digo Civil, español.
Una revisión excelente de toda esta cuestión puede ha-llarse en el caso de Manzanares v. Moreta, 38 Jurisprudencia Filipina 874. El sumario demuestra que la corte se fundó en el artículo 1902 del Código Civil (equivalente al 1803 de nuestro código) para'fijar la indemnización por los daños sufridos por una madre con la pérdida de un hijo, quien había sido privada de su ayuda y asistencia, a las cuales era de presumirse que ella tenía derecho du-rante su senectud si dicho hijo hubiese vivido hasta ser un hombre: La opinión es bastante corta y no analiza las au-toridades pero el juez Sr. Malcolm, con quien estuvo con-forme el juez Fisher, creyó prudente extender, en una opi-nión concurrente, el razonamiento. Incidentalmente mostró que no había habido prueba especial de la cuantía de los daños sufridos. Entonces continuó diciendo que de acuerdo con la ley común no había derecho a indemnización por la muerte de una persona y que por la ley civil existente en España, Francia, Puerto Rico y Louisiana, el verdadero principio era algo obscuro. El creyó que el Estado de Louisiana originalmente era contrario a que se concediera indemnización no habiendo ley al efecto, pero hallamos pos-teriormente, probablemente debido a una reforma de la ley, por lo menos una decisión de dicho Estado que parece de-mostrar lo contrario, o sea, el caso de Bourg v. Brownell-Drews Lumber Co., 120 La. 1010. La corte se fundó en el artículo 2315 del Código Civil, que equivale al artículo 1803 de nuestro Código.
El juez Sr. Malcolm demostró que la regla era distinta en España y Francia y citó autoridades al efecto de que había derecho a indemnización por los daños causados por la muerte de una persona. Se citaron autoridades anti-guas como Grocio, Puffendorf y Domat. Se mencionó es-pecialmente a Grocio para demostrar que había derecho a indemnización por los daños causados con motivo de la *752muerte de nna persona y qne dictos daños incluían la es-peranza que uno podía tener a que el interfecto le mantu-viera.
En la página 882 el juez Sr. Malcolm dijo:
“Tanto porque la ley aplicable en Filipinas es de origen civil, como porque la dura doctrina del derecho consuetudinario sobre la materia, no nos obliga; tanto porque es un principio más justo y equitativo como porque la razón y la justicia natural son los con-sejeros más elocuentes, declaramos que en esta jurisdicción es sos-tenible la acción por daños y perjuicios en el caso de que una persona haya encontrado la muerte a causa de un acto ilícito. Puede admitirse, dado que no se ha opuesto reparo alguno, que el derecho primario de acción radica en los padres.”
Es evidente que en las Filipinas no hay disposiciones de ley similares a los artículos 60 y 61 de nuestro Código de Enjuiciamiento Civil.
El Juez Malcolm dijo que las personas que desearen recobrar indemnización por daños sufridos, ordinariamente deberían establecer sus pérdidas pecuniarias mediante prueba satisfactoria, pero que en ciertos casos la ley presumía la pérdida debido a la imposibilidad de la prueba exacta y la forma de computar la cantidad de la pérdida sufrida. En otras palabras, que la pérdida podía ser probada, bien me-diante prueba o por presunción; y que, por ejemplo, cuando existía la relación de marido y mujer o padre e Mjo, siem-pre que se demostrara que el Mjo era menor de edad, la ley presumía una pérdida pecuniaria al superviviente, del techo de la muerte, y que no era necesario someter prueba de tal pérdida, y el juez citó casos de los Estados de Illinois, Pennsylvania, Washington y Carolina del Sur, así como el caso de Días v. San Juan Light & Transit Co., 17 D.P.R. 69. Este último caso, transcribiéndose el razona-miento del Juez del Toro, se citó para demostrar que no era necesario que el demandante probara la pérdida su-frida en pesos y centavos, sino que era suficiente que de-mostrara que había sido realmente perjudicado, etc. Se *753citó también el caso de Gonzáles v. San Juan Light & Transit Co., supra, posiblemente para demostrar la apli-cabilidad de nn artículo similar al 1803, así como para de-mostrar el estado general de la jurisprudencia.
Entonces el Juez Malcolm prácticamente termina su opinión en la siguiente forma:
“Obligar a la demandante que pruebe exactamente los perjui-cios que ba sufrido, sería pedir un imposible — sería, en realidad, volver al antiguo principio de derecho consuetudinario que prohibía cobrar daños. El concepto material y tosco que tenemos acerca de los trabajos tales como el labrar la madera o acarrear el agua, no sirve de norma para justipreciar su valor. Aunque se iniciara de nuevo el asunto, a duras penas si podría la demandante presentar pruebas mejores que las que tenemos ante Nos. Como contamos con hechos que nos satisfacen y de los cuales podemos deducir la cuan-tía del daño, y como la ley presume que ha habido perjuicio pecu-niario por el hecho de la muerte, y como el Juez a quo ha hecho un cálculo prudencial, debemos dar por terminada nuestra tarea con la satisfacción de que, dentro de la provisión humana, se ha hecho justicia en el presente caso.”
En dos casos de la Corte de Distrito de los Estados Unidos para Puerto Eico, o sea, en los casos de Torres v. Ponce Railway, etc., Co., 1 P. E. Fed. 476, y Borrero v. Compañía, etc., 1 Fed. 144, se resolvió'que una acción fun-dada en la muerte ilegal de una persona existía sin que hu-biera estatuto alguno al efecto de acuerdo con las leyes de España. En el tomo 17 de Corpus Juris, pág. 1184, nota No. 20, se hace referencia a estos casos.
Entonces, es evidente que en Puerto Eico la causa de acción no dependía ni depende exclusivamente de los artí-culos 60 y 61 del Código de Enjuiciamiento Civil. La causa de acción no fue- creada por primera vez por estos artículos. Dado el estado anterior de la ley en Puerto Eico, examinemos estos artículos para ver el efecto que en realidad ban tenido. Se nota inmediatamente que es-tos dos artículos se colocan bajo el capítulo del Código de Enjuiciamiento Civil que trata de las partes en las accio-*754nes civiles. Determinan las personas que pneden entablar nna acción por muerte ilegal. Tal vez concedan el dere-cho a entablar una causa de acción a personas que ante-riormente no lo tenían e impidan que otras personas ejer-zan derechos similares. No hallamos nada en estos artícu-los que demuestre que la Legislatura pensara que estaba creando una causa de acción por primera vez. Por el con-trario, la legislatura tiene que haber sabido que existía el artículo 1803 del Código Civil y no trató de derogarlo o de restringirlo.
Indudablemente en los Estados Unidos el origen de toda acción fundada en la muerte ilegal de una persona es la Ley de Lord Campbell, y necesariamente dicha ley recibió una interpretación definida en Inglaterra, que fuá seguida en los Estados Unidos. Sin embargo, en la adopción de los artículos 60 y 61 no hallamos intención alguna por parte 'de la Legislatura de adoptar toda la interpretación que las cortes de los distintos estados de la Unión Americana han dado a dichas leyes.
Algunas de las leyes posteriores, notablemente la Ley Federal sobre Responsabilidades de Patronos, hizo que la acción se basara en la relación de dependencia, estableciendo diferencia entre parientes cercanos y lejanos. Algunos de los estatutos de los Estados Unidos usan específicamente las palabras pérdida “pecuniaria.” No obstante, en un número de estados, cada corte ha interpretado la ley de supervivencia (survivorship act) a la luz de la práctica anterior y de la jurisprudencia. Nada hay en los artículos 60 ó 61 que demuestre intención alguna de desviarse de las causas de acción existentes anteriormente, o la intención por parte de nuestra legislatura de adoptar la ley con la interpretación dádale en algún otro estado.
Bajo estas circunstancias nos sentimos en libertad de sostener la jurisprudencia ya establecida por nosotros en el caso de Maldonado v. Porto Pico Drug Co., supra. Es cierto que en dicho caso mencionamos una decisión de Cali*755fornia y dicho estado en el ínterin ha adoptado una regla distinta; no obstante, el Estado de Louisiana en numero-sos casos ha concedido compensación por el sufrimiento mental como un elemento de daño y las cortes de dicho es-tado están dispuestas a considerar el sufrimiento mental como un daño real y pecuniario.
Entre otros: Johnson v. Industrial Lumber Co., 131 La. 898; Thompson v. New Orleans Railway & Light Co., 148 La. 698; Bourg v. Brownell-Drews Lumber Co., 120 La. 110; Fuchs v. Kansas City Southern Railway Co., 132 La. 782, 794; Underwood v. Gulf Refining Co., 128 La. 968; Wooten v. Umted Irr. & Rice Mill Co., 128 La. 1009, en que la corte dió a entender que se podía conceder indem-nización por el sufrimiento mental pero que la doctrina de-bía ser aplicada con gran cautela.
El Juez Rodey, en el caso de Periañes v. Valdés, 4 P. R. Fed. 126, resolvió que “de acuerdo con la ley vigente en esta isla -un padre tiene derecho a indemnización por la muerte de un hijo en esta forma, así como por la pérdida del sostenimiento que tiene el demandante con la muerte del hijo, y con la pérdida del cuidado que como padre su-fría y su sufrimiento mental como resultado de la muerte.”
Se ha llamado nuestra atención al caso de Michigan Central R. R. Co. v. Vreeland, 227 U. S. 59, que es proba-blemente el caso principal sobre la fijación de la indemni-zación que por concepto de daños debe concederse por la muerte ilegal, especialmente bajo la Ley Federal sobre las Responsabilidades de Patronos. La corte acepta y asume que la Ley Federal sobre Responsabilidades de Patronos sigue a la Ley de Lord Campbell, pero la primera en mu-chas cosas es más específica. El caso de Vreeland no puede ser examinado sin llegar a la conclusión de que la Corte Su-prema de los Estados Unidos estaba tomando en considera-ción únicamente una causa de acción que fué creada primera-mente por lina ley nueva y no la situación en que una causa de acción había existido siempre por la muerte ilegal de una *756persona. La corte dijo: “El fin claro del Congreso fné crear nna cansa de acción para ciertos parientes que depen-dían de nn empleado y eran ilegalmente perjudicados por los daños y perjuicios pecuniarios resultantes de la muerte ile-gal del mismo.” Estamos muy convencidos de que si se siguiera la teoría del caso de Vreeland, el sufrimiento mental no podría considerarse como un elemento de indemniza-ción por daños.
Sin embargo, aún si estuviéramos dispuestos a seguir la teoría del caso de Vreeland en Puerto Pico como que rige la interpretación de nuestra ley local, no obstante, en dicbo caso no bailamos nada que requiera que un padre o una madre demuestren minuciosamente los daños y per-juicios sufridos con la muerte de un bijo. Nada encontra-mos en dicbo caso que diga tal cosa. La sentencia ape-lada en el caso de Vreeland fue revocada específicamente por una instrucción que permitía que el jurado especulara respecto a la cuantía de la indemnización por algunos da-ños que la corte superior creyó que en ningún caso debían considerarse como daños pecuniarios.
Un número de cortes interpretando la Ley Federal so-bre Responsabilidades de Patronos no ba creído que el caso de Vreeland fuera un obstáculo para que se concediera a los padres una indemnización razonable sin demostración fuerte en casos en que la muerte del bijo babía sido ilegal.
En el caso de Lundeen v. Great Northern Railway Co., 128 Minn. 336, 150 N. W. 1088, se resolvió que un jurado puede fundarse, para calcular la cuantía de la indemniza-ción por daños y perjuicios que se debe conceder, en la edad del interfecto, su salud, costumbres, habilidad para ganar dinero, disposición para ayudar al beneficiario, edad y circunstancias del padre y la ayuda que en vida le pres-taba el interfecto. La corte estuvo de acuerdo con la in-demnización concedida en ese caso e indicó que el caso de Michigan Central Railway Co. v. Vreeland no era aplica-*757ble, ya que dicbo caso fué revocado debido a una instruc-ción sobre la cuantía de la indemnización que permitió al jurado incluir cuestiones cuyo valor pecuniario no podía fijarse, como por ejemplo, la pérdida que sufría la esposa de la compañía y consejos de su esposo. La prueba de ayuda pecuniaria a los padres, de un Mjo mayor de edad, en el caso de Lundeen fué insignificante y, sin embargo, se sostuvo un veredicto concediendo $2,000 de indemnización. La corte examinó numerosos casos en que la prueba de ayuda a los padres o de la fiabilidad para ganar dinero no era mayor, o mucho mayor, que en el presente caso.
El caso de Davis et al. v. Cincinnati, etc., 188 S. W. 1061, también siguió la doctrina del caso de Vreeland y re-solvió que como cuestión de ley un hijo tenía derecho a es-perar ayuda pecuniaria de su padre durante su minoridad. La corte excluyó tales elementos como cuidado, consejo, enseñanza y educación que un hijo puede recibir de su padre y limitó la cuantía a recobrar a la pérdida pecuniaria realmente sufrida.
El caso de Berg v. Atlantic Coast Line Railway Co., 93 S. E. 390, citando el caso de Vreeland y otros de la Corte Suprema de los Estados Unidos, demostró que entre algunos parentescos, como entre padre e hijo, debía presu-mirse la relación de dependencia de acuerdo con la Ley Federal. Se resolvió que no era necesario alegar o probar la relación de dependencia.
El caso de Fogarty v. Northern Pac. Railway Co. (Wash.), L. R. A. 1916-C 803, indica que el caso de Vreeland no eli-minó la responsabilidad legal como un factor. “Todo el argumento,” dijo la corte, “se dirige a eliminar el derecho a indemnización por parte del cónyuge supérstite por ‘la pérdida y la compañía, etc.,’ ya que estas cosas no son susceptibles de ser medidas por una regla material.” De-mostrado el abandono en dicho caso, se tomó en considera-ción únicamente para mitigar la indemnización.
*758En el caso de Tobin v. Bruce (S. D.), 162 N. W. 933, citándose el caso de Vreelcmd y muchos otros, se indicó que la Ley Federal no exigía que se demostrara la relación de dependencia cuando los padres o los hijos pedían indemni-zación como tales.
Unicamente había que demostrar la relación de depen-dencia cuando otros parientes entablaban la acción.
Además de los casos citados y los resumidos en la opinión del Juez Malcolm, las decisiones de los Estados de Oregon, Carolina del Sur, Virginia y Nevada demuestran o o parecen demostrar que en lo que a un padre o a un hijo se refiere, aunque limita la cuantía de la indemnización a recobrar a pequeñas sumas, existe la presunción del derecho a indemnización sin mucha prueba a ese efecto. En muchas cortes se deja toda la cuestión al jurado y generalmente no se altera un veredicto concediendo $2,000, $3,000 ó $4,000.
En 17 C. J. 1352 se hace un resumen del principio, como sigue: Cuando existe la relación de marido y mujer, o de padre e hijo menor de edad, la ley generalmente presume una pérdida pecuniaria para el superviviente, del hecho mismo de la muerte, de suerte que no se requiere prueba de tal extremo.
El artículo 61 termina en la siguiente forma: “En toda demanda con arreglo a este artículo y al precedente, se regu-lará el importe de los daños y perjuicios que fueren justos vistas todas las circunstancias del caso.” Leyendo este ar-tículo, no vemos intención alguna de parte de la Legislatura de poner el límite más bajo imaginable de indemnización a un padre por la muerte de un hijo. Por el contrario, creemos que la Legislatura daba a las cortes amplia discreción. Nece-sariamente cuando muere un niño muy joven, los daños su-fridos por el padre son principalmente cuestión de especula-ción. En Puerto Rico, como en algunos de los estados, un padre tiene derecho a esperar a que su hijo le mantenga, no tan sólo mientras el hijo es menor de edad, sino durante toda la vida de éste, siempre que el padre tenga necesidad de *759ello. Esta esperanza no pnede medirse exactamente y debe sostenerse nna indemnización qne no exceda de una suma razonable por la mnerte de nn bijo.
El caso de González v. San Juan Light & Transit Co., supra, fné necesariamente revocado por el caso de Maído-nado. Pero, si no lo bnbiese sido, debe considerársele como revocado en tanto en cnanto es inconsistente con los prin-cipios sentados en el presente caso.
El caso de American Railroad Co. of Porto Rico v. Santiago, 9 Fed. (2nd) 753, no debe ir contra las consideraciones a qne bemos llegado. La Corte de Circnito de Apelaciones no estaba considerando todo el estado de la ley en Pnerto Eico. Tenemos ideas de qne basta qne las cortes superiores resuelvan lo contrario, especialmente siguiendo la doctrina del caso de González v. Díaz, 261 U. S. 102-106, qne es esta Corte Suprema de Pnerto Eico la qne debe dar el primer paso en determinar la base para la indemnización que por concepto de daños y perjuicios se debe conceder a nn padre por la mnerte ilegal de nn bijo. Por supuesto, si la Corte de Circnito de Apelaciones bnbiese estado considerando entera-mente nuestros estatutos y nuestra jurisprudencia, la opinión de dicba corte bnbiese sido en tal grado persuasiva, qne pro-bablemente la bubiéramos considerado obligatoria, aunque no tal vez técnicamente. En otras palabras, tenemos ideas de qne nn caso apelado de la Corte de Distrito de los Estados Unidos para Pnerto Eico sobre nna cuestión qne las cortes insulares no ban resuelto específicamente, no pnede conside-rarse obligatoria basta qne se demuestre qne la Corte Federal de Circnito de Apelaciones ba tomado en consideración toda la cuestión. Las cortes de los Estados Unidos continentales, incluyendo las de Circnito de Apelaciones, consideran qne los artículos 60 y 61, o artículos equivalentes, establecen por pri-mera vez nna cansa de acción por mnerte ilegal, lo qne no era cierto en España, en las Islas Filipinas o en Pnerto Eico.

La sentencia apelada debe ser confirmada.


 Se insertan los artículos 60 y 61 del Código de Enjuiciamiento Civil:
Artículo 60. Un padre o si este hubiese muerto o abandonado a su familia, la ma-dre, puede entablar demanda por daño causado a un hijo menor de edad, o por la muerte de éste, y un tutor por daño a un menor o pupilo, o muerte de éste, cuando dicho daño o muerte se deba al acto ilegal o negligencia de otro. Dicha demanda podrá entablarse contra la persona causante del daño o muerte, y si dicha persona estuviese empleada por otra persona responsable de su conducta, también contra ésta.
Artículo 61. Cuando la muerte de una persona mayor de edad fuere causada por el acto ilegal o negligencia de otra, sus herederos o representantes personales podrán entablar demanda por daños y perjuicios contra la persona causante de la muerte; y si dicha persona estuviere empleada por otra, responsable de su conducta, podrán también entablarla contra ésta. En toda demanda con arreglo a este artículo y al precedente, se regulará el importe de los daños y perjuicios que fueren justos vistas todas las circunstancias del caso.